Title: Poor Richard, 1734
From: Franklin, Benjamin
To: 



Courteous Readers,
Octob. 30. 1733
Your kind and charitable Assistance last Year, in purchasing so large an Impression of my Almanacks, has made my Circumstances much more easy in the World, and requires my grateful Acknowledgment. My Wife has been enabled to get a Pot of her own, and is no longer oblig’d to borrow one from a Neighbour; nor have we ever since been without something of our own to put in it. She has also got a pair of Shoes, two new Shifts, and a new warm Petticoat; and for my part, I have bought a second-hand Coat, so good, that I am now not asham’d to go to Town or be seen there. These Things have render’d her Temper so much more pacifick than it us’d to be, that I may say, I have slept more, and more quietly within this last Year, than in the three foregoing Years put together. Accept my hearty Thanks therefor, and my sincere Wishes for your Health and Prosperity.
In the Preface to my last Almanack, I foretold the Death of my dear old Friend and Fellow-Student, the learned and ingenious Mr. Titan Leeds, which was to be on the 17th of October, 1733, 3 h. 29 m. P.M. at the very Instant of the ☌ of ☉ and ☿. By his own Calculation he was to survive till the 26th of the same Month, and expire in the Time of the Eclipse, near 11 a clock, A.M. At which of these Times he died, or whether he be really yet dead, I cannot at this present Writing positively assure my Readers; forasmuch as a Disorder in my own Family demanded my Presence, and would not permit me as I had intended, to be with him in his last Moments, to receive his last Embrace, to close his Eyes, and do the Duty of a Friend in performing the last Offices to the Departed. Therefore it is that I cannot positively affirm whether he be dead or not; for the Stars only show to the Skilful, what will happen in the natural and universal Chain of Causes and Effects; but ’tis well known, that the Events which would otherwise certainly happen at certain Times in the Course of Nature, are sometimes set aside or postpon’d for wise and good Reasons, by the immediate particular Dispositions of Providence; which particular Dispositions the Stars can by no Means discover or foreshow. There is however, (and I cannot speak it without Sorrow) there is the strongest Probability that my dear Friend is no more; for there appears in his Name, as I am assured, an Almanack for the Year 1734, in which I am treated in a very gross and unhandsome Manner; in which I am called a false Predicter, an Ignorant, a conceited Scribler, a Fool, and a Lyar. Mr. Leeds was too well bred to use any Man so indecently and so scurrilously, and moreover his Esteem and Affection for me was extraordinary: So that it is to be feared that Pamphlet may be only a Contrivance of somebody or other, who hopes perhaps to sell two or three Year’s Almanacks still, by the sole Force and Virtue of Mr. Leeds’s Name; but certainly, to put Words into the Mouth of a Gentleman and a Man of Letters, against his Friend, which the meanest and most scandalous of the People might be asham’d to utter even in a drunken Quarrel, is an unpardonable Injury to his Memory, and an Imposition upon the Publick.

Mr. Leeds was not only profoundly skilful in the useful Science he profess’d, but he was a Man of exemplary Sobriety, a most sincere Friend, and an exact Performer of his Word. These valuable Qualifications, with many others so much endear’d him to me, that although it should be so, that, contrary to all Probability, contrary to my Prediction and his own, he might possibly be yet alive, yet my Loss of Honour as a Prognosticator, cannot afford me so much Mortification, as his Life, Health and Safety would give me Joy and Satisfaction. I am, Courteous and kind Reader, Your poor Friend and Servant,
R. Saunders


Here I sit naked, like some Fairy Elf,
My Seat a Pumpkin; I grudge no Man’s Pelf;
Though I’ve no Bread, nor Cheese upon my Shelf;
I’ll tell thee gratis, when it safe is,
To purge, to bleed, or cut, thy Cattle, or—thy self.
  Good Women are like STARS in darkest Night,
Their Virtuous Actions shining as a Light
To guide their ignorant Sex, which oft times fall,
And falling oft, turns diabolical.
Good Women sure are Angels on the Earth,
Of those good Angels we have had a Dearth;
And therefore all you Men that have good Wives,
Respect their Virtues equal with your Lives.
XI Mon. January hath xxxi days.
  From a cross Neighbour, and a sullen Wife,
A pointless Needle, and a broken Knife;
From Suretyship, and from an empty Purse,
A Smoaky Chimney and a jolting Horse;
From a dull Razor, and an aking Head,
From a bad Conscience and a buggy Bed;
A Blow upon the Elbow and the Knee,
From each of these, Good L—d deliver me.

  Would you live with ease,
Do what you ought, and not what you please.
Better slip with foot than tongue.
You cannot pluck roses without fear of thorns,
Nor enjoy a fair wife without danger of horns.
Without justice, courage is weak.
  Many dishes many diseases,
Many medicines few cures.
    Where carcasses are, eagles will gather,
And where good laws are, much people flock thither.
XII Mon. February hath xxviii days.
  What Death is, dost thou ask of me;
Till dead I do not know;
Come to me when thou hear’st I’m dead;
Then what ’tis I shall show.
To die’s to cease to be, it seems,
So Learned Seneca did think;
But we’ve Philosophers of modern Date,
Who say ’tis Death to cease to Drink.
[In inner margin, vertically:] Excuse me ☉
  Hot things, sharp things, sweet things, cold things
All rot the teeth, and make them look like old things.
    Blame-all and Praise-all are two blockheads.
    Be temperate in wine, in eating, girls, and sloth;
Or the Gout will seize you and plague you both.
I Mon. March hath xxxi days.
  Some of our Sparks to London town do go
Fashions to see, and learn the World to know;
Who at Return have nought but these to show,
New Wig above, and new Disease below.

Thus the Jack Ass a Traveller once would be,
And roam’d abroad new Fashions for to see;
But home returnxed, Fashions he had none,
Only his Main and Tail were larger grown.
No man e’er was glorious, who was not laborious.
  What pains our Justice takes his faults to hide,
With half that pains sure he might cure ’em quite.
In success be moderate.
  Take this remark from Richard poor and lame,
Whate’er’s begun in anger ends in shame.
What one relishes, nourishes.
II Mon. April hath xxx days.
  When Fortune fell asleep, and Hate did blind her,
Art, Fortune lost; and Ignorance did find her.
Since when, dull Ignorance with Fortune’s Store
Hath been inrich’d, and Art hath still been poor.
Poets say Fortune’s blind, and cannot see,
But certainly they must deceived be;
Else could it not most commonly fall out
That Fools should have and wise Men go without.
Fools multiply folly.
Beauty and folly are old companions.
  Hope of gain
Lessens pain.
    All things are easy to Industry,
All things difficult to Sloth.
    If you ride a Horse, sit close and tight,
If you ride a Man, sit easy and light.
    A new truth is a truth, an old error is an error,
Tho’ Clodpate wont allow either.
Don’t think to hunt two hares with one dog.

III Mon. May hath xxxi days.
  Wedlock, as old Men note, hath likened been,
Unto a publick Crowd or common Rout;
Where those that are without would fain get in,
And those that are within would fain get out.
Grief often treads upon the Heels of Pleasure,
Marry’d in Haste, we oft repent at Leisure;
Some by Experience find these Words misplac’d,
Marry’d at Leisure, they repent in Haste.
    Astrologers say,
This is a good Day,
To make Love in May.
    Who pleasure gives,
Shall joy receive.
Be not sick too late nor well too soon.
Where there’s Marriage without Love, there will be Love without Marriage.
Lawyers, Preachers, and Tomtits Eggs, there are more of them hatch’d than come to perfection.
Be neither silly, nor cunning, but wise.
Neither a Fortress nor a Maidenhead will hold out long after they begin to parly.
IV Mon. June hath xxx days.
  When Robin now three Days had married been,
And all his Friends and Neighbours gave him Joy;
This Question of his Wife he asked then,
Why till her Marriage Day she prov’d so coy?
Indeed (said he) ’twas well thou didst not yield,
For doubtless then my Purpose was to leave thee:
O Sir, I once before was so beguil’d,
And was resolv’d the next should not deceive me.
Jack Little sow’d little, and little he’ll reap.

All things are cheap to the saving, dear to the wasteful.
Would you persuade, speak of Interest, not of Reason.
Some men grow mad by studying much to know,
But who grows mad by studying good to grow.
Happy’s the Wooing, that’s not long a doing.
V Mon. July hath xxxi days.
  A Lawyer being sick and extream ill
Was moved by his Friends to make his Will,
Which soon he did, gave all the Wealth he had
To frantic Persons, lunatick and mad;
And to his Friends this Reason did reveal
(That they might see with Equity he’d deal).
From Madmen’s Hands I did my Wealth receive,
Therefore that Wealth to Madmen’s Hands I’ll leave.
Don’t value a man for the Quality he is of, but for the Qualities he possesses.
Bucephalus the Horse of Alexander hath as lasting fame as his Master.
  Rain or Snow,
To Chili go,
You’ll find it so,
For ought we know.
Time will show.
There have been as great Souls unknown to fame as any of the most famous.
Do good to thy Friend to keep him, to thy enemy to gain him.
A good Man is seldom uneasy, an ill one never easie.
Teach your child to hold his tongue, he’l learn fast enough to speak.
VI Mon. August hath xxxi days.
  Some envious (speaking in their own Renown)
Say that my Book was not exactly done:

They wrong me; Yet like Feasts I’d have my Books
Rather be pleasing to the Guests than Cooks.
Ill thrives that hapless Family that shows
A Cock that’s silent, and a Hen that crows:
I know not which lives more unnatural Lives,
Obeying Husbands, or commanding Wives.
He that cannot obey, cannot command.
An innocent Plowman is more worthy than a vicious Prince.
Sam’s Religion is like a Chedder Cheese, ’tis made of the milk of one and twenty Parishes.
  Grief for a dead Wife, and a troublesome Guest,
Continues to the threshold, and there is at rest;
But I mean such wives as are none of the best.
As Charms are nonsence, Nonsence is a Charm.
VII Mon. September hath xxx days.
  S----l the Smith hath lately sworn and said,
That no Disease shall make him keep his Bed;
His reason is, I now begin to smell it,
He wants more Rum, and must be forc’d to sell it.
Nor less meant J----h when that Vow he made,
Than to give o’er his cousening Tapster’s Trade,
Who, check’d for short and frothy Measure, swore
He never would from thenceforth fill Pot more.
An Egg today is better than a Hen to-morrow.
Drink Water, Put the Money in your Pocket, and leave the Dry-bellyach in the Punchbowl.
He that is rich need not live sparingly, and he that can live sparingly need not be rich.
If you wou’d be reveng’d of your enemy, govern your self.
A wicked Hero will turn his back to an innocent coward.
  Laws like to Cobwebs catch small Flies,
Great ones break thro’ before your eyes.

VIII Mon. October hath xxxi days.
  Altho’ thy Teacher act not as he preaches,
Yet ne’ertheless, if good, do what he teaches;
Good Counsel, failing Men may give; for why,
He that’s aground knows where the Shoal doth lie.
My old Friend Berryman, oft, when alive,
Taught others Thrift; himself could never thrive:
Thus like the Whetstone, many Men are wont
To sharpen others while themselves are blunt.
Strange, that he who lives by Shifts, can seldom shift himself.
As sore places meet most rubs, proud folks meet most affronts.
The magistrate should obey the Laws, the People should obey the magistrate.
When ’tis fair be sure take your Great coat with you.
He does not possess Wealth, it possesses him.
Necessity has no Law; I know some Attorneys of the name.
Onions can make ev’n Heirs and Widows weep.
IX Mon. November hath xxx days.
  Dorothy would with John be married;
Dorothy’s wise, I trow:
But John by no means Dorothy will wed;
John’s the wiser of the two.
Those are my Verses which Tom reads;
That is very well known:
But if in reading he makes ’em Nonsence,
Then they are his own.
Avarice and Happiness never saw each other, how then shou’d they become acquainted.
  The thrifty maxim of the wary Dutch,
Is to save all the Money they can touch.
He that waits upon Fortune, is never sure of a Dinner.
A learned blockhead is a greater blockhead than an ignorant one.
Marry your Son when you will, but your Daughter when you can.

X Mon. December hath xxxi days.
By Mrs. Bridget Saunders, my Dutchess, in Answer to the December Verses of last Year.
  He that for sake of Drink neglects his Trade,
And spends each Night in Taverns till ’tis late,
And rises when the Sun is four hours high,
And ne’er regards his starving Family;
God in his Mercy may do much to save him,
But, woe to the poor Wife, whose Lot it is to have him.
He that knows nothing of it, may by chance be a Prophet; while the wisest that is may happen to miss.
  If you wou’d have Guests merry with your cheer,
Be so your self, or so at least appear.
    Famine, Plague, War, and an unnumber’d throng
Of Guilt-avenging Ills, to Man belong;
Is’t not enough Plagues, Wars, and Famines rise
To lash our crimes, but must our Wives be wise?
    Reader, farewel, all Happiness attend thee:
May each New-Year better and richer find thee.
Of the Eclipses, 1734.
There will be but two: The first April 22, 18 min. after 5 in the morning; the second Octob. 15, 36 min. past 1 in the afternoon. Both of the SUN; and both, like Mrs. ---s’s Modesty, and old Neighbour Scrape-all’s Money, Invisible. Or, like a certain Storekeeper late of ---- County, Not to be seen in these Parts.
Since the Eclipses take up so little space, I have room to comply with the new Fashion, and propose a Mathematical Question to the Sons of Art; which perhaps is not more difficult to solve, nor of less Use when solved, than some of those that have been proposed by the ingenious Mr. G----y. It is this,
A certain rich Man had 100 Orchards, in each Orchard was 100 Appletrees, under each Appletree was 100 Hogsties, in each Hogstie was 100 Sows, and each Sow had 100 Pigs. Question, How many Sow-Pigs were there among them?
Note, The Answer to this Question won’t be accepted without the Solution.

  Felix quem faciunt aliena pericula cautum.
  
To such a height th’Expence of Courts is gone,
That poor Men are redress’d—till they’re undone.
  William, your Cause is good, give me my Fee, and I’ll defend it. But alas! William is cast, the Verdict goes against him. Give me another Fee, and I’ll move the Court in Arrest of Judgment. Then Sentence is confirmed. T’other Fee, and I’ll bring a Writ of Error. But Judgment is again confirm’d, and Will condemn’d to pay Costs. What shall we do now, Master, says William. Why since it can’t be helpt, there’s no more to be said; pay the Knave his Money, and I’m satisfied.
  Of Disposition they’re most sweet,
Their Clients always kindly greet;
And tho’ at Bar they rip old Sores,
And brawl and scold like drunken Wh---s,
Their Angers in a moment pass
Away at Night over a Glass;
Nay often laugh at the Occasion
Of their premeditated Passion.
O may you prosper as you treat us,
Until the D---l sign your Quietus.

